             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MATTHEW GINSBERG, individually and
 on behalf of a class of similarly situated
 individuals,                                        Case No.:

                    Plaintiff,                       CLASS ACTION COMPLAINT

            v.                                       JURY TRIAL DEMANDED

 USCONNECT, LLC, a North Carolina
 Corporation

                    Defendant.


                                 CLASS ACTION COMPLAINT

       Plaintiff Matthew Ginsberg (“Plaintiff” or “Ginsberg”) individually and on behalf of other

similarly situated individuals, brings this Class Action Complaint and Demand for Jury Trial

against USConnect, LLC (“Defendant” or “USConnect”) to stop Defendant’s unlawful practice of

assessing an unauthorized credit card surcharge on products purchased at Defendant’s vending

machines located in New York and elsewhere throughout the country. Plaintiff, for his Class

Action Complaint, alleges as follows upon personal knowledge as to himself and his own acts and

experiences, and as to all other matters, upon information and belief, including investigation

conducted by his attorneys:

                                  NATURE OF THE ACTION

       1.        Defendant USConnect is a nationwide wireless integrated food service network that

provides snacks, meals, and beverages through, among other things, smart vending machines

located in various corporate settings.
            Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 2 of 12



       2.      Defendant, like many others in the business of providing food products through

vending machines, labels and advertises its products sold to consumers at a specific price.

       3.      However, Defendant fails to honor the specific prices listed for its products on its

vending machines and automatically assesses a credit card surcharge on all of the products

purchased from its vending machines using a credit card.

       4.      Accordingly, Defendant regularly collects unauthorized charges from consumers

who use their credit or debit cards to purchase items from its vending machines.

       5.      Plaintiff brings this action on behalf of himself and other similarly situated

consumers in New York and elsewhere throughout the nation who were charged credit card

surcharges by Defendant for purchasing a product from one of its vending machines.

                                            PARTIES

       6.      Plaintiff Matthew Ginsberg is a natural person and citizen of the State of New York.

       7.      Defendant USConnect, LLC is a food services company that provides snacks,

meals, and beverages to consumers through smart vending machines located throughout the

country, including in New York. It is a North Carolina limited liability company with its principal

place of business located in Greensboro, North Carolina.

                                VENUE AND JURISDICTION

       8.      This Court has subject matter jurisdiction over this action pursuant to the Class

Action Fairness Act of 2005 (“CAFA”) and 28 U.S.C. § 1332(d) because the matter in controversy,

exclusive of interest and costs, exceeds the sum or value of $5,000,000, there exists minimal

diversity between the parties, and there are at least thousands of putative class members.

       9.      The Court has personal jurisdiction over the Defendant pursuant to New York Civil

Practice Law and Rule 302(a) in that Defendant transacts business within the State of New York,




                                                2
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 3 of 12



supplies goods within the State of New York, and has committed tortious acts within the State of

New York.

       10.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                            COMMON FACTUAL ALLEGATIONS

       11.     Defendant, through its vending machines located throughout New York and

elsewhere nationwide, provides snacks, meals, and beverages to consumers.

       12.     As an ordinary business practice, Defendant discloses the price of each food or

beverage product sold in its vending machines using either a physical label or a digital screen

located by the payment terminal.

       13.     However, Defendant fails to inform consumers that using a credit or debit card to

purchase such products will result in an additional surcharge beyond the price specifically

disclosed by Defendant.

       14.     Indeed, consumers are only made aware of the credit card surcharge after they have

swiped their credit or debit card and the transaction is processed, at which point it is too late to

cancel the transaction.

       15.     Accordingly, Defendant regularly collects credit card surcharges that it did not have

any authorization to charge and falsely advertised the price of its food and beverage products.

                              FACTS SPECIFIC TO PLAINTIFF

       16.     On or about September 19, 2018, Plaintiff Matthew Ginsberg purchased a beverage

product from one of Defendant’s beverage vending machines located at 555 E. 90th Street, New

York, New York.




                                                  3
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 4 of 12



       17.     Specifically, relying on the prices represented on Defendant’s vending machine,

Plaintiff chose to purchase a beverage that was advertised as being sold for $2.00. Plaintiff swiped

his credit card on the payment terminal attached to the vending machine to provide payment for

his drink purchase, and the selected the drink product, which was promptly provided to him by the

machine.

       18.     However, when Plaintiff later checked his online bank statement, he discovered

that he was actually charged $2.35 for the drink product – 35 cents more than the price that was

specifically displayed on Defendant’s vending machine.

       19.     Critically, nowhere on the machine, or at any point during the purchase process,

did Defendant disclose that credit or debit card users would be charged an additional surcharge or

that Plaintiff would be charged $2.35 instead of $2.00.

       20.     Plaintiff and the other members of the Class were deceived and/or misled by

Defendant’s representations regarding the purchase price of the beverage and food products which

they purchased from Defendant’s vending machines and these representations and Defendant’s

failure to disclose a credit card fee were material factors that influenced Plaintiff’s and the other

Class members’ decisions to purchase such products.

       21.     Plaintiff and the other members of the Class would not have purchased the products

that they bought, or would have chosen a different payment method, had they known that

Defendant’s representations about the purchase price were false and misleading and that an

additional fee would be assessed if they used a credit or debit card.

       22.     Plaintiff and the other members of the Class did not receive the benefit of the

bargain when they purchased food and drink products from Defendant’s vending machines that

were not sold to them for the price explicitly offered by Defendant.




                                                 4
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 5 of 12



                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action on behalf of himself and a nationwide class (the “Class”)

and a New York Subclass (the “Subclass”), defined as follows:

               The Class: All persons in the United States who, within the applicable statute of
               limitations, purchased products from one of Defendant’s vending machines using a
               credit or debit card.

               The New York Subclass: All persons in the United States, who within the
               applicable statute of limitations, purchased products from one of Defendant’s
               vending machines located in the State of New York using a credit or debit card.

       24.     Plaintiff will fairly and adequately represent and protect the interests of the other

members of the Class and Subclass. Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions. Plaintiff and his counsel are committed to

vigorously prosecuting this action on behalf of the other members of the Class and Subclass, and

have the financial resources to do so. Neither Plaintiff nor his counsel have any interest adverse to

those of the other members of the Class and Subclass.

       25.     Absent a class action, most members of the Class and Subclass would find the cost

of litigating their claims to be prohibitive and would have no effective remedy. The class treatment

of common questions of law and fact is superior to multiple individual actions or piecemeal

litigation in that it conserves the resources of the courts and the litigants, and promotes consistency

and efficiency of adjudication.

       26.     Defendant has acted and failed to act on grounds generally applicable to the

Plaintiff and the other members of the Class and Subclass, requiring the Court's imposition of

uniform relief to ensure compatible standards of conduct toward the members of the Class and

Subclass, and making injunctive or corresponding declaratory relief appropriate for the Class and

Subclass as a whole.




                                                  5
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 6 of 12



       27.     The factual and legal bases of Defendant’s liability to Plaintiff and to the other

members of the Class and Subclass are the same, resulting in injury to the Plaintiff and to all of

the other members of the Class and Subclass. Plaintiff and the other members of the Class and

Subclass have all suffered harm and damages as a result of Defendant’s unlawful and wrongful

conduct.

       28.     Upon information and belief, there are thousands of members of the Class and

Subclass such that joinder of all members is impracticable.

       29.     There are many questions of law and fact common to the claims of Plaintiff and the

other members of the Class and Subclass, and those questions predominate over any questions that

may affect individual members of the Class and Subclass. Common questions for the Class and

Subclass include, but are not limited to, the following:

               a. Whether Defendant listed food and beverage products for sale from its vending
                  machines for a specific price;

               b. Whether Defendant sold food and beverage products for the same price as
                  advertised on its vending machines;

               c. Whether the purchase price for the food and beverage products listed by
                  Defendant was false or misleading;

               d. Whether Defendant’s conduct violated the New York Consumer Protection
                  from Deceptive Acts and Practices statute, General Business Law § 349, and
                  other such similar statutes;

               e. Whether Plaintiff and the other members of the Class have suffered
                  ascertainable monetary losses as a result of Defendant’s conduct;

               f. Whether Plaintiff and the other members of the Class are entitled to monetary,
                  restitutionary, or other remedies, and, if so, the nature of such remedies; and

               g. Whether Defendant should be enjoined from continuing to engage in such
                  conduct.




                                                 6
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 7 of 12



                                        COUNT I
    Violation of the New York Consumer Protection from Deceptive Acts and Practices
                           Statute, General Business Law § 349
                          (on behalf of the New York Subclass)

       30.      Plaintiff hereby repeats and realleges the allegations contained in Paragraphs 1

through 29 as though fully set forth herein.

       31.      The New York Consumer Protection from Deceptive Acts and Practices statute,

codified at General Business Law § 349 (“GBL § 349”), declares unlawful all deceptive acts and

practices in the conduct of any business, including the sale of products, such as Defendant’s food

and beverage products.

       32.      Plaintiff and the members of the Subclass constitute “persons” who have been

injured by violation of GBL § 349, and therefore are entitled to bring an action to enjoin such

unlawful and deceptive practices, and recover damages.

       33.      Defendant’s conduct as alleged herein is consumer-oriented conduct, in that

Defendant sells food and beverage products to consumers and members of the public.

       34.      Defendant’s actions in assessing a credit card surcharge fee that is not disclosed to

consumers is materially misleading.

       35.      As a result of Defendant’s materially misleading statements regarding the price of

food and beverages that Defendant offered for sale, Plaintiff and the members of the Subclass have

been injured.

       36.      Upon information and belief, the aforementioned actions and conduct of the

Defendant have been committed willfully and knowingly.

       37.      Defendant’s actions in assessing a credit card surcharge fee that is not disclosed to

consumers offends public policy, has caused and continues to cause substantial injury to

consumers, and constitutes an unfair and deceptive trade practice.



                                                  7
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 8 of 12



       WHEREFORE, Plaintiff, on behalf of himself and the New York Subclass, prays for the

following relief:

               1.      An order certifying the New York Subclass as defined above;

               2.      An award of actual or compensatory damages;

               3.      An award of statutory damages, including damages for Defendant’s willful

                       and knowing violation of GBL § 349;

               4.      Injunctive relief prohibiting Defendant’s unfair and deceptive advertising

                       practices;

               5.      An award of reasonable attorney’s fees and costs; and

               6.      Such further and other relief the Court deems reasonable and just.

                                           COUNT II
                                       Breach of Contract
                                     (on behalf of the Class)

       38.     Plaintiff hereby repeats and realleges the allegations contained in Paragraphs 1

through 29 as though fully set forth herein.

       39.     Defendant offered various food and beverage products for sale to Plaintiff and the

other members of the Class at a specific price.

       40.     Plaintiff and the other members of the Class accepted Defendant’s offer to purchase

the food and beverage products offered for sale by Defendant at the price disclosed, and tendered

payment.

       41.     By Defendant’s offer to sell food and beverage products, and Plaintiff’s, and other

members of the Class, acceptance and decision to buy food and beverage products from Defendant,

a contract was formed between the parties.




                                                  8
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 9 of 12



       42.      However, Plaintiff did not honor the prices listed for its food and beverage products,

and instead charged Plaintiff and the other members of the Class an additional credit card surcharge

that Defendant had not disclosed, and that Plaintiff and the other members of the Class did not

agree to pay.

       43.      Accordingly, Plaintiff and the other members of the Class have incurred monetary

damages in the amount of the credit card surcharge automatically assessed by Defendant.

       WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for the following relief:

                1.     An order certifying the Class as defined above;

                2.     An award of actual or compensatory damages; and

                3.     Such further and other relief the Court deems reasonable and just.

                                         COUNT III
                             Unjust Enrichment, In the Alternative
                                    (on behalf of the Class)

       44.      Plaintiff hereby repeats and realleges the allegations contained in Paragraphs 1

through 29 as though fully set forth herein.

       45.      Defendant offered various food and beverage products for sale to Plaintiff and the

other members of the Class at a specific price.

       46.      Plaintiff and the other members of the Class chose to purchase the food and

beverage products offered for sale by Defendant at the price disclosed, and tendered payment.

       47.      However, Plaintiff did not honor the prices listed for its food and beverage products,

and instead charged Plaintiff and the other members of the Class an additional credit card surcharge

that Defendant had not disclosed, and that Plaintiff and the other members of the Class did not

agree to pay.




                                                  9
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 10 of 12



       48.     As a result of Defendant’s undisclosed credit card surcharges, it has been unjustly

enriched at the expense of Plaintiff and the other members of the Class.

       49.     Allowing Defendant to retain the undisclosed credit card surcharges is against

equity and good conscience.

       50.     Defendant lacks any justification for keeping the undisclosed charges paid by

Plaintiff and members of the Class.

       51.     Accordingly, Plaintiff and the other members of the Class have incurred monetary

damages in the amount of the credit card surcharge automatically assessed by Defendant.

       WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for the following relief:

               1.      An order certifying the Class as defined above;

               2.      An award of actual or compensatory damages; and

               3.      Such further and other relief the Court deems reasonable and just.

                                          COUNT IV
                                 Fraudulent Misrepresentation
                                    (on behalf of the Class)

       52.     Plaintiff hereby repeats and realleges the allegations contained in Paragraphs 1

through 29 as though fully set forth herein.

       53.     Defendants were responsible for the maintenance and operation of the vending

machines from which Plaintiff and members of the Class made purchases.

       54.     Plaintiff, and members of the Class, were not given notice of any charge, fee, or

payment owed above or in addition to the price stated for the product on Defendant’s vending

machine.

       55.     The actual amounts charged to the credit cards and debit cards of Plaintiff and the

members of the Class were consistently over the displayed amount of the purchased goods.




                                                10
               Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 11 of 12



         56.     The amount of money paid on top of the indicated purchase price by Plaintiff and

members of the Class was never refunded

         57.     Plaintiff and members of the Class relied on the posted prices for goods in

Defendant’s vending machines when making their purchases.

         58.     Plaintiff and members of the Class expected to pay only the amount of the prices

displayed in or on the Defendants’ vending machines.

         59.     Each time Plaintiff or a member of the Class made a purchase from a Defendant’s

vending machines, they were ultimately charged the incorrect amount, higher than the displayed

price.

         60.     Defendant misrepresented the amount it was charging consumers.

         61.     Defendant fraudulently omitted the actual amount it was charging consumers.

         62.     Defendant intended that Plaintiff and members of the Class make purchases at

vending machines it owned or serviced.

         63.     Defendant intended Plaintiff and members of the Class to make purchases by

relying on its omission that additional charges would be charged on credit card and debit card

purchases.

         64.     Plaintiff and members of the Class suffered damages each time they made

purchases at Defendant’s vending machines intending to pay only the amount displayed on the

machine.

         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for the following relief:

                 1.     An order certifying the Class as defined above;

                 2.     An award of actual or compensatory damages; and

                 3.     Such further and other relief the Court deems reasonable and just.




                                                 11
             Case 1:20-cv-03490 Document 1 Filed 05/05/20 Page 12 of 12



                                  JURY TRIAL DEMANDED

        Pursuant to Fed. R. Civ. P. 38 and the Constitution of the United States, Plaintiff demands

a trial by jury.


Dated: May 5, 2020                                   Respectfully submitted,

                                                     JAYARAM LAW, INC.

                                                     By: /s/ Wendy Heilbut

                                                     Wendy Heilbut
                                                     142 West 57th Street, 11th Floor
                                                     New York, NY 10019
                                                     Phone: 646.596.1322
                                                     Email: wendy@jayaramlaw.com

                                                     Vivek Jayaram (pro hac vice forthcoming)
                                                     125 S. Clark Street, Suite 1175
                                                     Chicago, IL 60603
                                                     Phone: 312-212-8676
                                                     Email: vivek@jayaramlaw.com

                                                     Attorneys for Plaintiff and the Class




                                                12
